Order unanimously affirmed, with costs. Memorandum: In this matrimonial dispute the respondent-wife’s affidavits show ithat she controls over $65,000 in various bank accounts; appellant-husband in his affidavits and by way of a separate cause of action claims ownership of most of these funds. Under such circumstances, Special Term did not abuse its discretion in awarding temporary alimony, child support and counsel fees to the respondent. In .affirming we note that we have held repeatedly that “ ‘ the remedy for any claimed inequity in awards of temporary alimony, child support or maintenance is a speedy trial where the respective finances of the parties can be ascertained and a permanent award based on the evidence may he made’” (Tabor v. Tabor, 39 A D 2d 640; Dobbin v. Dobbin, 39 A D 2d 836; Frost v. Frost, 38 A D 2d 786). (Appeal from order of Erie Special Term in annulment action.) Present—'Moule, J. P., Cardamone, Simons, Mahoney, and Goldman, JJ.